Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Benjamin Halpern on 18 Feb 2022.

This Examiner’s Amendment is in response to the after-final claim filed 15 Feb 2022 which is to be ENTERED. 

The application has been amended as follows: 

In Claim 2, line 5, the term “side wall” has been changed to -sidewall-
In Claim 2, line 6, the term “side wall” has been changed to -sidewall-

Claims 1-6, 8-10 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Sasaki et al. (US 2009/0274801), Boss (Cakes & Chemistry:the science of baking), stackexchange (What is the maximum time for which the dough should be allowed to rest before making Parathas?), Valerius (US 2010/0297317) and DeLaprym (US 2014/0272010) are the closest prior art.
Sasaki discloses a method of creating edible tableware (cup shaped baked confectionary) comprising: 
preparing dough by performing the following steps: 

 molding at least a portion of the mixture via a mold by placing the at least a portion of the mixture into the mold, wherein the mold is a tableware shape (cup, paragraph 12); 
baking the at least a portion of the mixture in the mold at a predetermined temperature for a predetermined amount of time, wherein the predetermined temperature is based at least in part on the tableware shape, and wherein the predetermined amount of time is based at least in part on the tableware shape (paragraph 13); and 
removing the at least a portion of the mixture from the mold (paragraph 44), wherein the baked at least a portion of the mixture is an edible tableware comprising at least a base having a first side on an interior end of the base and a second side on an exterior end of the base (Cup), wherein the base has a first predetermined thickness spanning the first side to the second side (thickness, paragraph 46). 
Sasaki is silent to the particular order and process of obtaining the recited fourth mixture; specifically:  
(2) warming the first mixture to substantially fifty degrees Celsius; 
(3) making a second mixture by combining the first mixture with a shortening including one or more of:(A) butter; and (B) margarine; 
(4) warming the second mixture to substantially fifty-five degrees Celsius; 
(5) making a third mixture by mixing at least the second mixture and flour for substantially three minutes; and 
(6) cooling the third mixture to substantially room temperature over a first time range
between and including four hours and six hours, wherein the cooled third mixture is the dough, and wherein the dough is made from a composite mixture having a weight made up of:
45 to 49% flour, 18 to 20% sugar, 8 to 10% eggs, 16 to 18% shortening and 3% salt;
(b) kneading the dough for substantially three minutes; 
(c) exposing (i.e.resting - see paragraph 71 of the specification as filed) the dough for substantially one hour, wherein the dough is at room temperature at the expiration of substantially one hour; 

(e) kneading the fourth mixture for a second time range between and including ten minutes and fifteen minutes, wherein the fourth mixture is made up of between 5 and 7 percent water; 
(f) cooling the fourth mixture to a first temperature range between and including three degrees Celsius and ten degrees Celsius; 
(g) resting the fourth mixture for substantially three minutes; 
(h) wherein the mold is a two-piece outer mold comprising an outer mold portion and a base piece that extends through an opening in the outer mold portion; 
 and wherein the edible tableware has a Waterfastness Rating of at least forty minutes.
Boss discloses a generic teaching of modifying the order of adding ingredients based on the desired properties in the final baked product (page 2). StackExchange discloses known techniques of kneading dough and allowing rest time to achieve the desired elasticity of a dough. Valerius discloses cooling dough prior to molding, and DeLaprym  provides a showing of adjusting Waterfastness rating of baked products to allow stability during consumption. However, none of the prior art teaches the particular composition of 45 to 49 percent flour, 18 to 20 percent sugar, 8 to 10 percent eggs, 16-18 percent shorting and below 3 percent salt, the use of a two-piece mold comprising an outer mold portion and a base piece that extends through an opening in the outer mold portion. The prior art also does not teach or suggest recited steps in the order recited in the claim. That is, the prior art does not teach or suggest the particular temperatures, time, and order of kneading and rest, such that one of ordinary skill in the art would not have arrived to the claimed process as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        

/VIREN A THAKUR/Primary Examiner, Art Unit 1792